Title: To Alexander Hamilton from Hugh Williamson, 27 May 1794
From: Williamson, Hugh
To: Hamilton, Alexander



Edenton [North Carolina] 27th May 1794.
Dear Sir

In traveling through the Country I have lately observed a considerable uniformity of Sentiment among the People with a great want of Consistence of which they do not themselves appear to be conscious. There are frequent complaints of the want of vigorous measures in the Executive to resent the Insults of the british Nation. This they receive from a certain Class of Politicians & political writers. There is also an observation almost universal among the Planters that 15 or 20 years longer Peace would make us so rich and powerful that we should despise the Attempts of any Nation on Earth. This opinion is their own and they seem not to suspect until the System is explained that the advocates for vigorous measures are in effect courting a general War in the Hope of destroying public Credit and overturning a Government to which they have been uniform Enemies. I verily believe that this War making Project when well understood will produce a considerable Apostacy from Antifederalism.
By this days Post I have at the Request of Gentlemen concerned forwarded certain Papers to Mr Randolph. Probably well authenticated claims to reparation will be sent after Mr Jay in Support of his Complaints. The Case of Mr Armistead that I have forwarded seems to have been a clear Robbery unpalliated by Excuse. Our People are in general fair Traders.
I am, Dr Sir   With the utmost Respect   your most obedt servt.

Hu Williamson
Honble Alexr Hamilton

